Title: To Benjamin Franklin from William Neate, 24 December 1774
From: Neate, William
To: Franklin, Benjamin


No 5
St Mary Hill 24th Decemr. 1774
Mr. William Neate presents his most respectfull Compliments to Dr. Franklin, and as a report prevailed yesterday Evening that all the disputes between Great Britain and the American Colonies were thro’ his application and influence with Lord North amicably setled, conformable to the wish and desire of the late Congress. W N desires the favor of Dr. Franklin to inform him by a line per the bearer, whether there is any credit to be given to the report.
